United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.Y., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Grandview, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-898
Issued: September 26, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2012 appellant filed a timely appeal from a December 6, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim and a February 29, 2012 nonmerit decision denying his request for reconsideration.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained lateral epicondylitis of the right elbow
causally related to factors of his federal employment; and (2) whether OWCP properly denied his
request to reopen his case for further review of the merits under 5 U.S.C. § 8128.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 2, 2011 appellant, then a 34-year-old city letter carrier, filed an
occupational disease claim alleging that he sustained right lateral epicondylitis due to performing
repetitive work duties in the course of his federal employment. He stopped work on August 31,
2011 and returned to work on September 2, 2011.
On September 1, 2011 Dr. Steven T. Joyce, a Board-certified orthopedic surgeon,
discussed appellant’s complaints of right elbow pain at the lateral epicondyle which increased
with activity. He noted that appellant had no history of elbow trauma. Dr. Joyce diagnosed right
elbow lateral epicondylitis. In a disability certificate dated September 1, 2011, a physician’s
assistant found that appellant was unable to work on August 30, 2011 as a result of lateral
epicondylitis of the right elbow.
By letter dated September 15, 2011, OWCP requested that appellant submit additional
factual and medical information in support of his claim. It asked for a detailed medical report
from his attending physician addressing the relationship between the identified work factors and
a diagnosed condition.
On September 20, 2011 Dr. Joyce stated, “[Appellant] clinically has lateral epicondylitis
which appears to be an overuse syndrome secondary to his work. [His] limitations consist of
very limited lifting and gripping with [the] left upper extremity.”2
In response to OWCP’s request for information, on September 28, 2011, appellant
described in detail his work activities, including repetitively casing and separating mail with a
bent arm.
On October 12, 2011 Dr. Joyce diagnosed lateral epicondylitis and again indicated that it
appeared “to be an overuse syndrome secondary to his work.” He provided work restrictions for
the right upper extremity.
By decision dated December 6, 2011, OWCP denied appellant’s claim finding that the
evidence was insufficient to establish that he sustained a medical condition causally related to the
accepted work factors. It found that Dr. Joyce’s reports did not provide medical rationale
explaining how work duties caused or aggravated his lateral epicondylitis and were insufficient
to establish causal relationship.
On February 17, 2012 appellant requested reconsideration. In support of his request, he
submitted a February 7, 2012 report from Dr. Joyce, who stated, “[Appellant] clinically has
lateral epicondylitis which is an overuse syndrome secondary to his work. [His] limitations
consist of very limited lifting and gripping with [the] right upper extremity.”
By decision dated February 29, 2012, OWCP denied appellant’s request for
reconsideration after finding that he had not raised a legal argument or submitted new and
2

Dr. Joyce’s finding that appellant had limitations of the left upper extremity appears to be a typographical error
as he previously attributed such limitations to the right upper extremity.

2

relevant evidence sufficient to warrant reopening his case for further merit review under section
8128.
On appeal, appellant asserted that he had no history of a prior right arm injury and that
his physician advised that his lateral epicondylitis was due to his employment.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;6 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;7 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.8
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,9 must be one of reasonable medical certainty10 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.11

3

Supra note 1.

4

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Ellen L. Noble, 55 ECAB 530 (2004).

6

Michael R. Shaffer, 55 ECAB 386 (2004).

7

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

8

Beverly A. Spencer, 55 ECAB 501 (2004).

9

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

10

John W. Montoya, 54 ECAB 306 (2003).

11

I.J., 59 ECAB 408 (2008); Judy C. Rogers, 54 ECAB 693 (2003).

3

ANALYSIS -- ISSUE 1
Appellant attributed his right lateral epicondylitis to performing repetitive work in the
course of his federal employment. OWCP accepted the occurrence of the claimed employment
factors. The issue is whether the medical evidence establishes a causal relationship between the
claimed conditions and the identified employment factors.
On September 1, 2011 Dr. Joyce evaluated appellant for elbow pain. He diagnosed
lateral epicondylitis of the right elbow. Dr. Joyce, however, did not address the cause of the
diagnosed epicondylitis. Medical evidence that does not offer any opinion regarding the cause of
an employee’s condition is of diminished probative value on the issue of causal relationship.12
On September 20 and October 12, 2011 Dr. Joyce opined that appellant had “lateral
epicondylitis which appears to be an overuse syndrome secondary to his work.” He provided
work restrictions. Dr. Joyce’s opinion that appellant’s epicondylitis “appears” to be related to his
employment is couched in speculative terms and is of diminished probative value.13 Further, he
did not provide any rationale for his causation statement. A mere conclusion without the
necessary rationale explaining how and why the physician believes that a claimant’s accepted
exposure could result in a diagnosed condition is not sufficient to meet a claimant’s burden of
proof.14
On appeal, appellant argues that his physician attributed his lateral epicondylitis to his
work duties. As discussed, however, Dr. Joyce failed to provide a report in which he reviewed
the factors identified by appellant as causing his condition and, taking these factors into
consideration as well as findings upon examination and the medical history, explained how
employment factors caused or aggravated any diagnosed condition and present medical rationale
in support of his or her opinion.15 Consequently, appellant failed to discharge his burden of
proof.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,16 its
regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.17 To be entitled to a merit review of an OWCP decision denying or
12

S.E., Docket No. 08-2214 (issued May 6, 2009); Conrad Hightower, 54 ECAB 796 (2003).

13

See D.D., 57 ECAB 734 (2006); Vaheh Mokhtarians, 51 ECAB 190 (1999).

14

See supra note 8.

15

D.D., supra note 13; Robert Broome, 55 ECAB 339 (2004).

16

5 U.S.C. § 8101 et seq. Section 8128(a) of FECA provides that “[t]he Secretary of Labor may review an award
for or against payment of compensation at any time on her own motion or on application.”
17

20 C.F.R. § 10.606(b)(2).

4

terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.18 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.19 OWCP’s decision shall contain findings of fact and a statement of reasons.20
The Board has held that the submission of evidence which repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a case.21 The Board also has
held that the submission of evidence which does not address the particular issue involved does
not constitute a basis for reopening a case.22
ANALYSIS -- ISSUE 2
With his February 17, 2012 request for reconsideration, appellant did not show that
OWCP erroneously applied or interpreted a specific point of law. He did not identify a specific
point of law or show that it was erroneously applied or interpreted. Appellant did not advance a
new and relevant legal argument. A claimant may also be entitled to a merit review by
submitting pertinent new and relevant evidence, but appellant did not submit any pertinent new
and relevant medical evidence in this case. In a February 7, 2012 report, Dr. Joyce diagnosed
lateral epicondylitis due to appellant’s work duties. However, his February 7, 2012 report is
substantially similar to his prior reports of record, which OWCP considered and found
insufficient to establish causal relationship as they were devoid of medical rationale. As
Dr. Joyce’s report is cumulative in nature, it is insufficient to warrant reopening the case for
merit review.23
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP or
submit relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has not established that he sustained lateral epicondylitis
of the right elbow causally related to factors of his federal employment. The Board further finds
that OWCP properly denied his request to reopen his case for further review of the merits under
section 8128.
18

Id. at § 10.607(a).

19

Id. at § 10.608(b).

20

Id. at § 10.126.

21

F.R., 58 ECAB 607 (2007); Arlesa Gibbs, 53 ECAB 204 (2001).

22

P.C., 58 ECAB 405 (2007); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G. Williams, 52 ECAB
180 (2000).
23

F.R., supra note 21; Patricia Aiken, 57 ECAB 441 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the February 29, 2012 and December 6, 2011
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 26, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

